DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENTS US 10485548 B2 and US 9987013 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious method of forming an anastomosis between first and second tissue structure portions with a first surgical stapler and a second surgical stapler comprising all the structural and functional/step limitations and further comprising stapling and severing a tissue structure with the first surgical stapler and thereby yielding: (i) a first tissue structure portion having a first closed end, wherein the first closed end includes a first array of staples and a cinching feature secured to the tissue by the first array of staples, and (ii) a second tissue structure portion having a second closed end; (b) inserting the anvil of the second surgical stapler that is a circular stapler into the second tissue structure portion; (c) inserting a stapling head assembly of the second surgical stapler into the first tissue structure portion until at least a portion of a elongate member of second surgical stapler extends beyond the first closed end; (d) drawing the first closed end radially inwardly toward the elongate member with the cinching feature such that the first array of staples and the cinching feature are disposed radially inwardly of the cylindraceous knife member; (e) coupling the anvil to the elongate member; (f) clamping the first and second tissue structure portions between the anvil and the stapling head assembly; (g) cutting the clamped first and second tissue structure portions with the cylindraceous knife member and thereby forming an anastomosis therebetween; and (h) stapling the clamped first and second tissue structure portions together.  The closest prior art US 20040087977 A1 uses two staplers but fails to have a cinching feature and the step of drawing the first closed end radially inwardly toward the elongate member with the cinching feature such that the first array of staples and the cinching feature are disposed radially inwardly of the cylindraceous knife member.   Having the two staplers working in conjunction with a cinching feature on one of the staplers provides an effective secure suturing method for the healing closure of a surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                   

Conclusion                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731